Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (“ Agreement ”) is entered into by and between Guaranty Federal Bancshares, Inc. (“ Company ”), a corporation organized under the laws of the state of Delaware, and H. Charles Puls (“ Employee ”). WHEREAS, Employee is presently a key employee of Company and the parties now desire to enter into this Agreement to reflect the terms and conditions of Employee’s continued employment with Company; NOW, THEREFORE, in consideration of the premises and the terms and conditions set forth in this Agreement, Company and Employee hereby agree as follows: 1.
